Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
On page 3, line 11 and lines 23-24, “the first and levers” is awkward and should be modified in both instances.  
On page 16, lines 15 and 16, “first and levers 23, 25” is awkward and should be modified. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2181885.
For claim 1, EP 885 discloses a vehicle seat detachably attached to a floor (FIGS.1A-C) of a vehicle, comprising: 
a seat body configured to support an occupant (not shown); and 
a lock mechanism (FIG.3) disposed below the seat body, detachably attached to a first striker (S) provided on the floor, and including a first lock part (housing 3,4) that has a first lock groove (3a,4b) configured to be engaged with the first striker (S), and 
a cover (shield 10) configured to be displaced between an exposing position to expose the first lock groove and a covering position to cover at least a part of the first lock groove.  
For claim 11, the cover is formed in a bag shape (in that a cross-sectional shape thereof is curved as seen in FIG.3) and configured to cover an entirety of the first lock groove in a state where the cover is disposed in the covering position.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over EP ‘855 as applied above. 
For claim 12, EP 855 discloses the cover formed in a plate shape (in that it is flat, smooth, and even along a bottom surface thereof, see FIGS.2,4). 
EP 855 lacks the cover configured to cover only a part of the first lock groove in a state where the cover is disposed in the covering position.
It would have been obvious to one of ordinary skill in the art to have modified the cover of EP 855 to allow the cover configured to cover only a part of the groove as an obvious design expedient based on the cost of materials and ease of manufacture. 
Since applicant has not disclosed that having the cover only a part of the groove solves any stated problem (in the original disclosure) or is for any particular purpose, and it appears that the cover of EP 855 would perform equally well.
The choice to modify is deemed to have been an obvious design choice based on the size and shape of the groove to which the device engages and the amount or degree of overlap/coverage of the groove. Changing the cover to reflect this would not change the use of the device or produce an unexpected result.

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: the primary reason for the indication of allowable subject matter for the claims in this application is the inclusion of the specific lock mechanism including a second lock part that has a second lock groove configured to be engaged with a second striker provided on the floor, a lever disposed at the second lock part and configured to be displaced between an activated position and an inactivated position, and a connecting member connecting the cover and the lever, and when the second striker is engaged with the second lock groove, the second striker pushes the lever to displace the lever from the inactivated position to the activated position, and thereby, the lever pulls the cover via the connecting member to displace the cover from the covering position to the exposing position in combination with the other elements recited which is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pathak et al. (20060220411) discloses a removable seat with connecting link. 
Kim et al. (20050062326) teaches a detachable seat with lock and connection bar. 
Zhang discloses a latch mechanism for a vehicle seat. 
Okazaki et al. (5765894) teaches a connecting link (32) between first and second lock. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Auto-mated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616